Citation Nr: 0312894	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the 30 percent 
evaluation for post-traumatic stress disorder (PTSD).  In 
December 2001, the rating was increased to 50 percent.  The 
veteran continues to maintain disagreement with the level of 
disability assigned.

In May 2002 a hearing was held before the undersigned in 
Washington, D.C.  A transcript of the hearing is in the 
claims file.  In that hearing, the veteran indicated that he 
wished to file a claim for service connection for diabetes, 
secondary to exposure to Agent Orange in service.  Also, he 
indicated that he wished to file a claim for unemployability 
due to service connected disabilities (TDIU).  These claims 
have not been the subject of a rating decision and are 
referred to the RO for appropriate action.  Since the 
veteran's claim for TDIU is inextricably intertwined with his 
claim for increased rating for his service connected PTSD, 
both issues must be addressed together on remand.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Because of the change in the law brought 
about by the VCAA, which was not considered by the RO, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In December 2002, the Board undertook additional development 
on the veteran's claim.  VA outpatient treatment records 
were obtained and a VA compensation and pension examination 
requested.  An examination was conducted in May 2003 in the 
form of an addendum to an existing outpatient treatment 
record.  The Board is unable to assess the current severity 
of the veteran's PTSD from this addendum.  A complete 
compensation and pension examination should be conducted to 
include a review of the veteran's claims file. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  This includes 
issuance of a VCAA letter.

2.  The veteran should be afforded a VA 
compensation and pension examination to 
determine the nature and extent of his 
PTSD disability, including a 
determination of the appropriate GAF 
score.  The claims folder must be 
forwarded to the examiner for review 
prior to the examination.  The report of 
examination must indicate that the claims 
file was reviewed prior to the 
examination.  

3.  The RO should adjudicate the claim 
for TDIU as well as readjudicate the 
claim for increased rating for service-
connected PTSD.

4.  With regard to the issue of an 
increased rating for PTSD, if the benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided, pertaining to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the appellant until 
he is notified by the RO; however, the 
veteran is hereby notified that failure 
without good cause shown to report for 
any scheduled VA examination(s) may 
adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2002).

5.  With regard to the issue of TDIU, the 
veteran is hereby put on notice that if 
the benefit is denied, he must file a 
notice of disagreement (NOD) within one 
year of VA's mailing of notice of the 
denial if he wishes to initiate an appeal 
of such denial.  In such case, the RO 
must issue a statement of the case (SOC) 
and the veteran must perfect his appeal 
within 60 days of VA's mailing of the SOC 
or the remainder of the one year period 
from the mailing of notice of the denial, 
whichever is later.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



